

116 S4670 IS: Preserving Equity on Main Street Act of 2020
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4670IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Mr. Moran (for himself, Mrs. Shaheen, Mr. Rounds, Mr. Blunt, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the CARES Act to permit the Secretary of the Treasury to purchase, or to enable the purchase of, preferred equity positions in commercial real estate entities, and for other purposes.1.Short titleThis Act may be cited as the Preserving Equity on Main Street Act of 2020.2.Commercial real estate preferred equity investmentsSection 4003(b)(4) of the CARES Act (15 U.S.C. 9042(b)(4)) is amended—(1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively;(2)by inserting (A) after (4); (3)in subparagraph (A), as so redesignated—(A)in clause (ii), as so redesignated, by striking or at the end; (B)in clause (iii), as so redesignated, by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(iv)purchasing preferred equity positions in commercial real estate companies that require capital to satisfy outstanding debt obligations, which the Secretary, acting alone or in concert with the Board of Governors of the Federal Reserve System, may achieve by—(I)directly purchasing those positions; or(II)providing full or partial guarantees of those positions to financial institutions to enable the financial institutions to purchase those positions.; and(4)by adding at the end the following:(B)If the appropriate Federal banking agency (as that term is defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) or the National Credit Union Administration Board applies a risk-based capital requirement of the applicable agency to a preferred equity position for which there is a full or partial guarantee provided under subparagraph (A)(iv)(II), that position shall receive a risk weight of zero percent for the purposes of the application of that requirement..